     Case 3:20-cv-01989-GPC-DEB Document 6 Filed 10/27/20 PageID.48 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KENNETH JONES                                        Case No.: 20CV1989-GPC(DEB)
12                                       Plaintiff,
                                                          ORDER DISSOLVING ORDER TO
13   v.                                                   SHOW CAUSE
14   COUNTY OF SAN DIEGO, a
     government entity, SAN DIEGO POLICE
15
     DEPARTMENT, a government entity,
16   CITY OF SAN DIEGO, a government
     entity, ALPINE SHERIFF’S
17
     DEPARTMENT, a government entity and
18   DOES 1 through 50, inclusive,
19                                   Defendants.
20
21         On October 8, 2020, Plaintiff filed a complaint against the County of San Diego,
22   San Diego Police Department, City of San Diego and the Alpine Sheriff’s Department for
23   “police brutality” alleging six claims under state law for negligence, assault, battery,
24   vicarious liability pursuant to California Government Code section 815.2(a), negligent
25   infliction of emotional distress, and intentional infliction of emotional distress. (Dkt. No.
26   1, Compl.) On October 13, 2020, the Court issued an order to show cause why the case
27   should not be dismissed for lack of subject matter jurisdiction. (Dkt. No. 3.) On October
28   22, 2020, Plaintiff filed an amended complaint adding a 42 U.S.C. § 1983 claim for race

                                                      1
                                                                                 20CV1989-GPC(DEB)
     Case 3:20-cv-01989-GPC-DEB Document 6 Filed 10/27/20 PageID.49 Page 2 of 2



 1   discrimination under Title II, Title VI and Title VII of the Civil Rights Act and citing 42
 2   U.S.C. § 2000d et seq.1 (Dkt. No. 4, FAC ¶¶ 2, 4, 49.) On October 23, 2020, Plaintiff
 3   filed a response to the order to show cause recognizing the deficiencies with the
 4   Complaint noted by the order to show cause and added a claim for race discrimination
 5   under various provision of the Civil Rights Act, 42 U.S.C. § 2000d. (Dkt. No. 5.)
 6          Because Plaintiff has alleged a cause of action under the “Constitution, law, or
 7   treaties of the United States”, see 28 U.S.C. § 1331, the Court has federal question
 8   jurisdiction over the case. Accordingly, the Court dissolves the order to show case.
 9          IT IS SO ORDERED.
10   Dated: October 27, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   1
       The Court questions the applicability of these provision of the Civil Rights Act to this case; however,
     since Plaintiff has alleged a violation of a federal statute, the Court concludes it has subject matter
28   jurisdiction over the case.

                                                          2
                                                                                            20CV1989-GPC(DEB)
